                                            Case 4:17-cv-04709-JST Document 171 Filed 06/27/19 Page 1 of 3




                                     1   SPENCER HOSIE (CA Bar No. 101777)
                                         shosie@hosielaw.com
                                     2   DIANE S. RICE (CA Bar No. 118303)
                                         drice@hosielaw.com
                                     3   BRANDON C. MARTIN (CA Bar No. 269624)
                                         bmartin@hosielaw.com
                                     4   DARRELL R. ATKINSON (CA Bar No. 280564)
                                         datkinson@hosielaw.com
                                     5   HOSIE RICE LLP
                                         600 Montgomery Street, 34th Floor
                                     6   San Francisco, CA 94111
                                         (415) 247-6000 Tel.
                                     7   (415) 247-6001 Fax
                                     8
                                         LESLIE V. PAYNE (admitted pro hac vice)
                                     9   lpayne@hpcllp.com
                                         ERIC J. ENGER (admitted pro hac vice)
                                    10   eenger@hpcllp.com
                                         R. ALLAN BULLWINKEL (admitted pro hac vice)
                                    11   abullwinkel@hpcllp.com
                                         HEIM, PAYNE & CHORUSH, LLP
                                    12   1111 Bagby Street, Suite 2100
                                         Houston, TX 77002
                                    13   (713) 221-2000 Tel.
                                         (713) 221-2021 Fax
                                    14
                                         DEREK GILLILAND (admitted pro hac vice)
                                    15   dgilliland@nixlawfirm.com
                                         NIX PATTERSON & ROACH, L.L.P.
600 Montgomery Street, 34th Floor




                                    16   205 Linda Drive
                                         Daingerfield, TX 75638
    San Francisco, CA 94111




                                    17   (903) 645-7333 Tel.
         Hosie Rice LLP




                                         (903) 645-5389 Fax
                                    18
                                         Attorneys for Plaintiff LookSmart Group, Inc.
                                    19
                                    20                                  UNITED STATES DISTRICT COURT
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                    21                                     SAN FRANCISCO DIVISION
                                    22    LOOKSMART GROUP, INC.,                                     Case No. 3:17-cv-04709-JST
                                    23
                                                            Plaintiff,                               ORDER GRANTING IN PART
                                    24                                                               PLAINTIFF LOOKSMART GROUP,
                                          vs.                                                        INC.’S ADMINISTRATIVE MOTION TO
                                    25                                                               SEAL PORTIONS OF PLAINTIFF’S
                                                                                                     OPPOSITION TO DEFENDANT’S
                                    26    MICROSOFT CORPORATION,                                     MOTION TO STRIKE MICHAEL
                                                                                                     LASINSKI EXPERT REPORT, AND
                                    27                      Defendant.                               EXHIBITS THERETO
                                    28
                                                                                               -1-
                                         [PROPOSED] Order re: Plaintiff’s Administrative Motion to Seal                Case No. 3:17-cv-04709-JST

                                         Portions of Opp to Motion to Strike Lasinski Report
                                            Case 4:17-cv-04709-JST Document 171 Filed 06/27/19 Page 2 of 3




                                     1                                              PROPOSED ORDER
                                     2             Before the Court is Plaintiff Looksmart Group, Inc.’s (“Looksmart” or “Plaintiff”)
                                     3   Administrative Motion to Seal Portions of Plaintiff’s Opposition to Defendant’s Motion to Strike
                                     4   Michael Lasinski Expert Report, and Exhibits Thereto (the “Administrative Motion”). The Court
                                     5   has reviewed the sealing motion and the declarations submitted in support. The Court finds that
                                     6   the parties have articulated good cause to seal the documents submitted in connection with the
                                     7   Looksmart’s Opposition to Microsoft’s Motion to Strike. The proposed redactions are narrowly
                                     8
                                         tailored. The Court’s ruling on the sealing requests are set forth in the table below.
                                     9
                                          Document(s) to be                Portion(s) to be Sealed           Evidence               Order
                                    10    Filed Under Seal                                                   Offered in
                                    11                                                                      Support of
                                    12                                                                        Sealing
                                    13                                     Highlighted portions at:       Day Decl. ¶ 3       Granted
                                                                      •    Page 1, lines 22-23
                                    14                                •    Page 2, lines 15-16
                                    15                                •    Page 3, lines 16-18, 21,
                                                                           & 23-27
                                                                 •
600 Montgomery Street, 34th Floor




                                    16                                     Page 4, lines 3, 6-7
                                            Plaintiff Looksmart
                                                                 •         Page 5, lines 11-18, 25-
    San Francisco, CA 94111




                                    17      Group, Inc.’s
                                                                           28
         Hosie Rice LLP




                                            Opposition to
                                    18                           •         Page 6, lines 8, 13-16,
                                            Defendant Microsoft
                                                                           17-21, 26-28
                                            Corporation’s Motion
                                    19
                                            to Strike Michael    •         Page 7, lines 4-12, 15-
                                    20      Lasinski Report                18, 23-28
                                                                 •         Page 8, lines 1-3, 5-9,
                                    21                                     11-19, 22
                                                                      •    Page 10, lines 6-10, 13-
                                    22                                     15, 17, 27-28
                                    23                                •    Page 11, lines 2-3
                                                                      •    Page 12, lines 3-4
                                    24      Exhibit C to the Hosie        Highlighted Portions of         Day Decl. ¶ 4      Granted
                                            Declaration                   Pages 8, 9 & 11
                                    25
                                                                          Highlighted Portions of                            Denied because
                                    26                                    Pages 7, 8 & 13                                    Microsoft does not
                                            Exhibit D to the Hosie
                                                                                                                             request that any
                                    27      Declaration
                                                                                                                             information
                                                                                                                             contained in
                                    28
                                                                                               -2-
                                         [PROPOSED] Order re: Plaintiff’s Administrative Motion to Seal                   Case No. 3:17-cv-04709-JST

                                         Portions of Opp to Motion to Strike Lasinski Report
                                            Case 4:17-cv-04709-JST Document 171 Filed 06/27/19 Page 3 of 3




                                     1                                                                                        Exhibit D be sealed
                                                                                                                              or redacted
                                     2      Exhibit E to the Hosie         Entire document                Day Decl. ¶ 5       Granted
                                     3      Declaration
                                                                           Entire document                Day Decl. ¶ 6        Granted only as to
                                     4                                                                                         the redactions
                                            Exhibit H to the Hosie
                                                                                                                               proposed by
                                     5      Declaration
                                                                                                                               Microsoft, ECF
                                     6                                                                                         No. 117-1
                                            Exhibit I to the Hosie         Highlighted Portions of        Day Decl. ¶ 7        Granted
                                     7      Declaration                    Page 1
                                                                           Entire document                Day Decl. ¶ 8        Granted only as to
                                     8
                                                                                                                               the redactions
                                            Exhibit J to the Hosie
                                     9                                                                                         proposed by
                                            Declaration
                                                                                                                               Microsoft, ECF
                                    10                                                                                         No. 117-3
                                            Exhibit K to the Hosie         Highlighted portions of        Day Decl. ¶ 9        Granted
                                    11
                                            Declaration                    Pages 9, 10, 12 & 14
                                    12                                     Entire document                Day Decl. ¶ 10       Granted only as to
                                                                                                                               the redactions
                                    13      Exhibit L to the Hosie
                                                                                                                               proposed by
                                            Declaration
                                                                                                                               Microsoft, ECF
                                    14
                                                                                                                               No. 117-5
                                    15      Exhibit M to the               Highlighted Portions of        Day Decl. ¶ 11       Granted
                                            Hosie Declaration              Page 1
600 Montgomery Street, 34th Floor




                                    16                                     Highlighted Portions of        Day Decl. ¶ 12       Granted only as to
                                                                           Pages 1-4                                           the redactions
    San Francisco, CA 94111




                                    17      Exhibit N to the Hosie
                                                                                                                               proposed by
         Hosie Rice LLP




                                            Declaration
                                    18                                                                                         Microsoft, ECF
                                                                                                                               No. 117-7
                                    19
                                    20             IT IS SO ORDERED.
                                    21
                                    22
                                    23             Date: June 27, 2019
                                                                                                Hon. Jon S. Tigar
                                    24                                                          United States District Court Judge
                                    25
                                    26
                                    27
                                    28
                                                                                               -3-
                                         [PROPOSED] Order re: Plaintiff’s Administrative Motion to Seal                    Case No. 3:17-cv-04709-JST

                                         Portions of Opp to Motion to Strike Lasinski Report
